Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohtoku et al., US PGPUB 2012/0212467 hereinafter referenced as Kohtoku in view of Cote et al., US PGPUB 2017/0092228 hereinafter referenced as Cote.

As to claim 1, Kohtoku discloses an electronic device, comprising: a housing (substrates 40 and 50, fig. 4); 
a display including a plurality of pixels (pixels 30, fig. 2);
(light receiving sensors 122, fig. 3);
at least one processor coupled the display and the illumination sensor; and a memory coupled to the at least one processor (control section 200, fig. 4; wherein the control section 200 is an electronic processing device, and includes computation means including an MPU, a CPU or the like and having a computation function),
wherein the memory stores instructions, which when executed by the at least one processor, cause the at least one processor to: control the display to output images through the plurality of pixels of the display (the control section 200 is an electronic processing device, and includes storage means including a nonvolatile memory or the like for storing instruction to control the liquid crystal display device 100),
receive illumination-related data obtained by the illumination sensor ([0249] When light receiving information a1 through d1 exceeding the reference value is obtained by the first light receiving sensors 122, the image changing section 250 changes the image signal 402 to be created by the external processing device 400, based on the light receiving information a1 through d1).
adjust a brightness of the display based on the illumination-related data ([0073] The backlight control section 240 controls the plurality of irradiation sections 22 respectively based on the light receiving information a1 through d1 obtained by the first light receiving sensors 122, such that the brightness of the illumination light is adjusted independently for each of a plurality of areas A through D obtained as a result of dividing the display region 10a). 
Kihtoku does not specifically disclose adjusting a brightness includes image data of an image output through the portion of the plurality of pixels of the display.
However, Cote discloses adjusting a brightness based on image data of an image output through the portion of the plurality of pixels of the display ([0042] As noted above, an ambient light sensor may be placed under a display, but the brightness values around the ambient light sensor may interfere with such sensing unless compensated for. Accordingly, the brightness value measured by the sensor may be adjusted based at least in part on the displayed content).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kohtoku to further include Cote’s method of adjusting display brightness not only based on ambient light but also based on video image data in order to improve the clarity of the image displayed on the display device.

As to claim 11, Kohtoku discloses a method for controlling an electronic device, the method comprising: controlling a display to output images through a plurality of pixels of the display (e.g. pixes 30, fig. 2; wherein the control section 200 is an electronic processing device, and includes storage means including a nonvolatile memory or the like for storing instruction to control the liquid crystal display device 100), 
([0249] When light receiving information a1 through d1 exceeding the reference value is obtained by the first light receiving sensors 122, the image changing section 250 changes the image signal 402 to be created by the external processing device 400, based on the light receiving information a1 through d1), and
adjusting a brightness of the display based on the illumination-related data ([0073] The backlight control section 240 controls the plurality of irradiation sections 22 respectively based on the light receiving information a1 through d1 obtained by the first light receiving sensors 122, such that the brightness of the illumination light is adjusted independently for each of a plurality of areas A through D obtained as a result of dividing the display region 10a).
 Kihtoku does not specifically disclose adjusting a brightness includes image data of an image output through the portion of the plurality of pixels of the display.
However, Cote discloses adjusting a brightness based on image data of an image output through the portion of the plurality of pixels of the display ([0042] As noted above, an ambient light sensor may be placed under a display, but the brightness values around the ambient light sensor may interfere with such sensing unless compensated for. Accordingly, the brightness value measured by the sensor may be adjusted based at least in part on the displayed content).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kohtoku to further include Cote’s method of adjusting display brightness not only based on ambient light but also based 

As to claim 2, the combination of Kohtoku and Cote disclose the electronic device of claim 1. The combination further discloses the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: periodically receive, via the illumination sensor, illumination-related data, and in response to the illumination-related data being periodically received, adjust the brightness of the display based on the illumination-related data and image data of an image output through the portion of the plurality of pixels of the display at or around the time when the illumination-related data is received (Kohtoku, [0188] Based on the light-out signal 242a, the power input section 242 stops the power from being put to the irradiation sections 22 during a prescribed time period in the time duration in which the image is displayed until being switched to another image (1 frame)).

As to claim 3, the combination of Kohtoku and Cote disclose the electronic device of claim 2. The combination further discloses the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: adjust the brightness of the display based on at least two illumination-related data received periodically and the image data of the image corresponding to the at least two illumination-related data received periodically (Cote, [0044] the ambient light sensor 19 is subjected to light 50 from which the ambient light sensor 19 may sense luminance levels. However, the light 50 may include both display light 52 from one or more pixels 54 and outside light 56 from one or more outside light sources 58 (e.g., sun, light fixtures, etc.)).

As to claim 4, the combination of Kohtoku and Cote disclose the electronic device of claim 1. The combination further discloses the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: identify number or ratio of pixels to output the image among the plurality of pixels of the display, and identify the image data of the image based on the number or the ratio of pixels to output the image among the plurality of pixels of the display (Kohtoku, for example, one light receiving sensor 122 may be provided for each of pixel groups, each of which includes a plurality of pixels (pixel group of 8x8 pixels, pixel group of 10 x 10 pixels). In this case, the light receiving information a1 through d1 on the external light directed to the display region 10a can be obtained for each pixel group. In this case, the pixel group can be arbitrarily set).

As to claim 5, the combination of Kohtoku and Cote disclose the electronic device of claim 4. The combination further discloses the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: identify the number or the ratio of pixels to output the image among the plurality of pixels of the display by analyzing at least one frame every specific period (Kohtoku, [0188] Based on the light-out signal 242a, the power input section 242 stops the power from being put to the irradiation sections 22 during a prescribed time period in the time duration in which the image is displayed until being switched to another image (1 frame)).

As to claim 9, the combination of Kohtoku and Cote disclose the electronic device of claim 1. The combination further discloses the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: identify a number or ratio of pixels to output the image data of a gray level among the plurality of pixels of the display, and adjust the brightness of the display based on the illumination-related data and the number or ratio of the pixels to output the image data of a gray level (Kohtoku, for example, one light receiving sensor 122 may be provided for each of pixel groups, each of which includes a plurality of pixels (pixel group of 8x8 pixels, pixel group of 10 x 10 pixels). In this case, the light receiving information a1 through d1 on the external light directed to the display region 10a can be obtained for each pixel group. In this case, the pixel group can be arbitrarily set).

As to claim 10, the combination of Kohtoku and Cote disclose the electronic device of claim 1. The combination further discloses the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: detect light outside the display during a particular period during which no image is output through the display (Kohtoku, [0150] the backlight control section 240 only needs to control the irradiation sections 22 respectively based on the light receiving information a1 through d1 obtained by the first light receiving sensors 122, and there is no other limitation).

As to claim 12, the combination of Kohtoku and Cote disclose the method of claim 11. The combination further discloses periodically receiving, via the illumination sensor, the illumination-related data, and in response to the illumination-related data being periodically received, adjusting the brightness of the display based on the illumination-related data and image data of an image output through the portion of the plurality of pixels of the display at or around the time when the illumination-related data is received (Kohtoku, [0188] based on the light-out signal 242a, the power input section 242 stops the power from being put to the irradiation sections 22 during a prescribed time period in the time duration in which the image is displayed until being switched to another image (1 frame)).

As to claim 13, the combination of Kohtoku and Cote disclose the method of claim 12. The combination further discloses adjusting the brightness of the display based on at least two illumination-related data received periodically and the image data of the image corresponding to the at least two illumination-related data received periodically (Cote, [0044] the ambient light sensor 19 is subjected to light 50 from which the ambient light sensor 19 may sense luminance levels. However, the light 50 may include both display light 52 from one or more pixels 54 and outside light 56 from one or more outside light sources 58 (e.g., sun, light fixtures, etc.)).

As to claim 14, the combination of Kohtoku and Cote disclose the method of claim 11. The combination further discloses identifying number or ratio of pixels to output the image among the plurality of pixels of the display, and identifying the image data of the image based on the number or the ratio of pixels to output the image among the plurality of pixels of the display (Kohtoku, for example, one light receiving sensor 122 may be provided for each of pixel groups, each of which includes a plurality of pixels (pixel group of 8x8 pixels, pixel group of 10 x 10 pixels). In this case, the light receiving information a1 through d1 on the external light directed to the display region 10a can be obtained for each pixel group. In this case, the pixel group can be arbitrarily set).

As to claim 15, the combination of Kohtoku and Cote disclose the method of claim 14. The combination further discloses identifying the number or the ratio of pixels to output the image among the plurality of pixels of the display by analyzing at least one frame every specific period (Kohtoku, [0188] based on the light-out signal 242a, the power input section 242 stops the power from being put to the irradiation sections 22 during a prescribed time period in the time duration in which the image is displayed until being switched to another image (1 frame)).

As to claim 19, the combination of Kohtoku and Cote disclose the method of claim 11. The combination further discloses identifying a number or ratio of pixels to output the image data of a gray level among the plurality of pixels of the display, and adjusting the brightness of the display based on the illumination-related data and the (Kohtoku, for example, one light receiving sensor 122 may be provided for each of pixel groups, each of which includes a plurality of pixels (pixel group of 8x8 pixels, pixel group of 10 x 10 pixels). In this case, the light receiving information a1 through d1 on the external light directed to the display region 10a can be obtained for each pixel group. In this case, the pixel group can be arbitrarily set).

As to claim 20, the combination of Kohtoku and Cote disclose the method of claim 11. The combination further discloses detecting light outside the display during a particular period during which no image is output through the display (Kohtoku, [0150] the backlight control section 240 only needs to control the irradiation sections 22 respectively based on the light receiving information a1 through d1 obtained by the first light receiving sensors 122, and there is no other limitation).

Claims 6-7, 8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohtoku and Cote as applied to claims 1, 5, 11 and 15 respectively above, and further in view of Park et al., US PGPUB 2009/0040207 hereinafter referenced as Park.

As to claim 6, the combination of Kohtoku and Core does not specifically disclose the electronic device of claim 1, wherein the memory stores a lookup table including information regarding a relation between illumination information and the 
However, in the same endeavor, Park discloses the memory stores a lookup table including information regarding a relation between illumination information and the brightness of the display, and wherein the illumination information is identified based on the illumination-related data and image data ([0121] a value of the luminance compensation constant C may be defined as a function of the total number, and the constant determiner 653 may include a lookup table storing values of the luminance compensation constant C with respect to the total number).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kohtoku and Cote to further include Park’s lookup table in order to improve the power consumption and luminance of the display device.

As to claim 7, the combination of Kohtoku and Cote disclose the electronics device of claim 6. The combination further discloses the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: identify an average illumination of pixels to output the image among the plurality of pixels of the display, and identify the illumination information based on at least a portion of the average illumination and the illumination-related data (Kohtoku, [0011] when light receiving information exceeding the reference value is obtained by the light receiving sensors, the image changing section changes an image to be displayed on the display region, based on the light receiving information).

As to claim 8, the combination of Kohtoku and Core does not specifically disclose the electronic device of claim 5, wherein the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: identify compensation value for the brightness of the display based on a lookup table.
However, in the same endeavor, Park discloses the instructions are configured to, upon execution by the at least one processor, cause the at least one processor to: identify compensation value for the brightness of the display based on a lookup table ([0121] a value of the luminance compensation constant C may be defined as a function of the total number, and the constant determiner 653 may include a lookup table storing values of the luminance compensation constant C with respect to the total number).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kohtoku and Cote to further include Park’s lookup table in order to improve the power consumption and luminance of the display device.

As to claim 16, the combination of Kohtoku and Core does not specifically disclose the method of claim 11, wherein a memory stores a lookup table including information regarding a relation between illumination information and the brightness of the display, and wherein the illumination information is identified based on the illumination-related data and image data.
([0121] a value of the luminance compensation constant C may be defined as a function of the total number, and the constant determiner 653 may include a lookup table storing values of the luminance compensation constant C with respect to the total number).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kohtoku and Cote to further include Park’s lookup table in order to improve the power consumption and luminance of the display device.

As to claim 17, the combination of Kohtoku, Core and Park discloses the method of claim 16. The combination further discloses identifying an average illumination of pixels to output the image among the plurality of pixels of the display, and identifying the illumination information based on at least a portion of the average illumination and the illumination-related data (Kohtoku, [0011] When light receiving information exceeding the reference value is obtained by the light receiving sensors, the image changing section changes an image to be displayed on the display region, based on the light receiving information).

As to claim 18, the combination of Kohtoku and Core does not specifically disclose the method of claim 15, further comprising: identifying compensation value for the brightness of the display based on a lookup table.
However, in the same endeavor, Park discloses identifying compensation value for the brightness of the display based on a lookup table ([0121] a value of the luminance compensation constant C may be defined as a function of the total number, and the constant determiner 653 may include a lookup table storing values of the luminance compensation constant C with respect to the total number).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Kohtoku and Cote to further include Park’s compensation value determining method in order to improve the power consumption and luminance of the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        7/3/2021